DETAILED ACTION

This office action is in response to the application filed on 07/12/2018.  Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 07/12/2021 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/12/2018, 01/30/2019, 08/23/2012, and 06/01/2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Bailey et al. (US Patent or PG Pub. No. 20130140926, hereinafter ‘926).  
Claim 1, ‘926 teaches a motor (e.g., see Fig. 1-8) comprising: 5a rotor (e.g., 16, see Fig. 1-8); a coil (e.g., 60, Fig. 1-8); a terminal  (e.g., 96) electrically connected to the coil (e.g., see [0035][0036], Fig. 1-8); a stator (e.g., 18) including an annular portion (e.g., 68), 10a tooth portion (e.g., 66/70) extending radially outward from the annular portion, and a magnetic pole portion formed at an end of the tooth portion  and facing the rotor (e.g., see Fig. 1-8); and an insulator (e.g., the structure comprising the insulative coating of 58 and 54, see Fig. 1-8)  including 15an annular covering portion  (e.g., comprising the corresponding portion of 54 and the corresponding portion of the insulative coating of 58 covering the annular portion) covering at least a part of the annular portion (e.g., see  Fig. 1-9), and a tooth covering portion 7 (e.g., the insulative coating of 58, see [0033], claims 1, 5-7) extending radially outward from the annular covering portion and covering at least a part of the tooth portion, the coil being 20wound around the tooth covering portion (e.g., see [0033], claims 1, 5-7, Fig. 1-8), wherein the annular portion is provided with an engaged portion (e.g., the 128s of 58 engaged with the corresponding 124s of 54 under and/or adjacent to 88), the annular covering portion  is provided with a 25holding portion (e.g., the corresponding portion of 88 and the corresponding 124s of 54 under and/or adjacent to 88) holding the terminal  (e.g., see [0063][0064], Fig. 1-8), and the holding portion  is provided with an engaging portion (e.g.,  the 124s of 54 under and/or adjacent to 88) engaged with the engaged portion (e.g., see [0038][0040], Fig. 1-8).  


Claim 3, ‘926 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the engaged portion is formed into a groove shape (e.g., the shape of 128 )or a hole shape extending in an axial direction of the - 10 –rotor, and the engaging portion is a pin (e.g., the shape of 124) engaged with the engaged portion (e.g., see [0038][0040], Fig. 1-8).  

Claim 4, ‘926 teaches the limitations of claim 1 as discussed above.  It further teaches that a housing (e.g., the structure comprising 56 and 54, see [0040]) supporting a rotational shaft (e.g., 20 through 22) of the rotor for rotation in an inner side of the housing, the annular portion being fixed to an outer side of the housing with a fixing member (e.g., the 124s of 58 other than the 124s of 54 under and/or adjacent to 88, see Fig. 6), 10wherein the annular portion includes an inserted portion (e.g., the corresponding 128s of 58 other than the 128 engaged with the corresponding the 124s of 54 under and/or adjacent to 88) into which the fixing member is inserted (e.g., see Fig. 1-8), and the engaged portion and the inserted portion are adjacent to each other in a circumferential direction 15of the annular portion (e.g., see Fig. 1-8).  
Claim 5, ‘926 teaches the limitations of claim 4 as discussed above.  It further teaches that wherein the engaged portion and the inserted portion are formed into a same groove shape (e.g., the same shape of 128 of 58) or a same hole shape 
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUE ZHANG/
Primary Examiner, Art Unit 2838